Case: 18-10364       Document: 00514687916        Page: 1     Date Filed: 10/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                  ___________________
                                                                   United States Court of Appeals

                                     No. 18-10364
                                                                            Fifth Circuit

                                                                          FILED
                                  Summary Calendar                 October 18, 2018
                                  ___________________
                                                                     Lyle W. Cayce
BARRY N. JOHNSON,                                                         Clerk


              Plaintiff - Appellant

v.

RICKIE PATTON,

              Defendant - Appellee


                               _______________________

                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:17-CV-1924
                              _______________________

Before JOLLY, COSTA, and HO, Circuit Judges.

PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.